Citation Nr: 0030091	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  00-07 231	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.

The instant appeal arose from a February 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Nashville, Tennessee, which denied a claim for 
service connection for rheumatoid arthritis.  

The Board of Veterans' Appeals (Board) notes that the veteran 
also initiated appeals as to initial ratings for residuals of 
frostbite of the left foot and the right foot.  Each foot was 
initially assigned a noncompensable evaluation in the 
February 1999 rating decision.  In a January 2000 rating 
decision, increased initial disability evaluations, to 10 
percent for each foot, were granted.  The veteran never 
completed his appeal as to the residuals of frostbite claims 
by filing an appeal statement (VA Form 9 or its equivalent) 
as to those issues; therefore, they will not be addressed in 
this decision.  See Fenderson v. West, 12 Vet. App. 119, 131 
(1999) (Board did not err when it decided that right leg 
varicose vein issue was not on appeal when veteran failed to 
perfect his appeal to the Board by filing a Substantive 
Appeal as to that issue).  The Board notes that the veteran 
indicated in his March 2000 appeal statement that he was only 
perfecting an appeal as to the rheumatoid arthritis claim, 
and the October 2000 written statement prepared by the 
veteran's representative did not address the residuals of 
frostbite claims.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1944 to June 1946.

2.  On November 6, 2000, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, in 
Nashville, Tennessee, that the veteran died on 
October [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.




		
      P. M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 


